Fourth Court of Appeals
                              San Antonio, Texas
                                     April 4, 2014

                                 No. 04-13-00612-CV

                       Sage M. BARRERA and Jenesey Barrera,
                                   Appellants

                                           v.

                                  Dean T. CHERER,
                                      Appellee

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2013-CV-0077
                            Charles Ramsay, Judge Presiding


                                    ORDER
     Appellant's first motion to amend reply brief is hereby GRANTED.


     It is so ORDERED on April 4, 2014.

                                                PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court